Wood, J., (after stating the facts). The judgment of this court reversing the decree of the chancellor in the ease of Stephens v. Stephens (108 Ark. 53) and remanding that cause with directions to vacate its decree cancelling and annulling the deed in question, was an end to the litigation involved in that lawsuit. That was a final decree settling the rig’hts of the parties to that litigation, and the chancellor could only enter a decree as directed by this court. The chancery court had no power, after the mandate of this court was filed directing it to enter a decree cancelling and annulling the deed in question, to reopen the cause and allow new parties to be made and the question relitigated so far as the Stephenses were concerned. The mandate of this court did not leave the cause of Stephens v. Stephens open for further proceedings or direct any further proceedings to be had in that cause. Therefore, the only decree that the. chancery court could have entered was the one it did enter in obedience to the mandate of this court. The decree of the chancery court in Stephens v. Stephens, entered in obedience to the mandate of this court “settled the rights of the parties as completely and finally as if such a decree had been rendered here, instead of remanding it with such directions to the chancellor. It could not thereafter be modified, altered or disregarded. ’ ’ Hopson v. Frierson, 106 Ark. 292. See, also,Walker v. Goodlett, 160 S. W. 399. Where the litigation involves real estate it is the rule of this court, where the decree of the lower court is reversed and a decree final is determined upon here, to remand the cause with directions to the lower court to render and enter the judgment of this court. The obvious reason for this rule is that any orders or judgments affecting the title to real property should be entered on the proper court records in the county where the land is situated. The prayer, therefore, of the petitioner for the writ of mandamus will be denied.